UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4370


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FAYE DENISE HEGGINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:10-cr-00119-D-1)


Submitted:   November 3, 2011             Decided:   November 17, 2011


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Faye Denise Heggins appeals her convictions, following

her guilty plea to two counts of fraud and false statements in a

tax return, in violation of 26 U.S.C. § 7206(1), (2) (2006), and

the twenty-four-month sentence she received.                   Heggins’ attorney

filed this appeal pursuant to Anders v. California, 386 U.S. 738

(1967),   averring    that   there         are    no   meritorious       issues   for

appeal,    but    questioning       the        substantive    reasonableness       of

Heggins’ sentence.      Although advised of her right to file a pro

se supplemental brief, Heggins has not done so.                     The Government

has moved to dismiss the appeal on the basis of the waiver of

appellate rights contained in Heggins’ plea agreement.                      We grant

the Government’s motion to dismiss and dismiss the appeal of

Heggins’ sentence, and we affirm her convictions.

           We first conclude that Heggins has waived her right to

appeal    her    sentence.      A        defendant     may,   in    a    valid    plea

agreement, waive the right to appeal under 18 U.S.C. § 3742

(2006).    United States v. Wiggins, 905 F.2d 51, 53 (4th Cir.

1990).    This court reviews the validity of an appellate waiver

de novo, and will enforce the waiver if it is valid and the

issue appealed is within the scope thereof.                    United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).

           An appeal waiver is valid if the defendant knowingly

and   intelligently    agreed       to    the    waiver.      Id.   at    169.     To

                                           2
determine         whether       a    waiver    is       knowing     and    intelligent,         this

court examines the background, experience, and conduct of the

defendant.            United States v. Broughton-Jones, 71 F.3d 1143, 1146

(4th       Cir.       1995).        Generally,          if    the   district       court    fully

questions a defendant regarding the waiver during the Fed. R.

Crim.       P.    11     plea       colloquy,      the       waiver   is    both     valid      and

enforceable.            United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991).               The record establishes that the district court

fully discussed the terms of the waiver and questioned Heggins

to ensure her understanding of those terms.                                  Accordingly, we

conclude that Heggins knowingly and intelligently entered into

the plea agreement and understood the waiver.                              See United States

v. General, 278 F.3d 389, 400 (4th Cir. 2002).

                 We    next     consider      whether        Heggins’      challenge       to    the

substantive           reasonableness          of    her      sentence      falls    within      the

scope of the waiver.                  According to the plea agreement, Heggins

waived the right “to appeal whatever sentence is imposed,” save

for a sentence in excess of the Guidelines range determined at

sentencing.            (J.A. 11). *        The twenty-four-month sentence Heggins

received         was    within       her   Guidelines          range.       Accordingly,         we

conclude the waiver bars appellate review of the substantive


       *
       Citations to “J.A.” refer to the joint appendix submitted
by the parties.



                                                    3
reasonableness       of     Heggins’      sentence,      and    thus     grant      the

Government’s motion to dismiss the appeal of Heggins’ sentence.

            The    appellate          waiver    does   not,    however,      preclude

appellate review of Heggins’ convictions.                  Although no challenge

to Heggins’ convictions is raised, because this case is before

us pursuant to Anders, we have reviewed the Rule 11 hearing and

discern no infirmity in that proceeding.                 Accordingly, we affirm

Heggins’ convictions.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       We thus grant the Government’s motion to dismiss as

to   Heggins’     sentence      and    affirm    Heggins’     convictions.         This

court requires that counsel inform Heggins, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Heggins requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Heggins.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before        the   court     and   argument      would    not   aid   the

decisional process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART


                                           4